       Case: 3:21-cv-00114-NBB-RP Doc #: 9 Filed: 08/13/21 1 of 2 PageID #: 38




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

CYNTHIA LEWIS, on behalf of
her minor son I. L.                                                                    PLAINTIFF

V.                                                    CIVIL ACTION NO. 3:21CV114-NBB-RP

OLIVE BRANCH MIDDLE SCHOOL,
ET AL.                                                                              DEFENDANTS

                                           JUDGMENT

       Plaintiff Cynthia Lewis filed suit on behalf of her minor son, I. L., on May 27, 2021.

Along with her Complaint, she filed a Motion to Proceed In Forma Pauperis. On June 11,

2021, the magistrate judge ordered Plaintiff to show cause as to why her complaint should not be

dismissed. Plaintiff was instructed to replace the name of the minor child with his initials in an

Amended Complaint and to clarify the identity of the defendants so that service could be

properly issued.

       On June 30, 2021, Plaintiff filed an Amended Complaint in an apparent attempt to satisfy

the magistrate judge’s Amended Order to Show Cause. Plaintiff failed, however, to follow

either of the court’s instructions. On July 9, 2021, the magistrate judge ordered Plaintiff for a

second time to show cause as to why her complaint should not be dismissed for failure to comply

with the first Order to Show Cause. Again, Plaintiff amended her Complaint. The Second

Amended Complaint also fails to comply with the magistrate judge’s Second Order to Show

Cause. Specifically, the minor’s name is listed on page two of the Second Amended Complaint.

Both the first and second Orders to Show Cause were very clear that the minor’s name must be

replaced with the initials. Additionally, Plaintiff was instructed to clarify the identity of the


                                                  1
        Case: 3:21-cv-00114-NBB-RP Doc #: 9 Filed: 08/13/21 2 of 2 PageID #: 39




defendants so that service could be properly issued. The body of the Second Amended

Complaint contains allegations against Adam Sikes. However, Adam Sikes is not identified as a

defendant in the style of the case. Plaintiff has repeatedly failed to comply with the direct

orders of the court, despite being warned that failure to comply would result in dismissal of her

case.

        In accordance with the court’s July 9, 2021 Order, the Plaintiff’s claims are hereby

dismissed without prejudice, the case closed and removed from the court’s docket.

        This, the 13th day of August, 2021.

                                                      /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
